Citation Nr: 1421520	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-07 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a compensable rating for the Veteran's anxiety disorder from July 29, 2010, to June 8, 2011, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active duty service from April 1971 to January 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  A March 2011 rating decision denied service connection for skin disability and a September 2012 rating decision granted service connection for anxiety disorder, rated 0 percent, effective July 29, 2010 (the date of claim), and 10 percent, effective June 9, 2011 (the date of a private medical report).  In August 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

In his July 2013 brief, the Veteran's attorney raised the issue of service connection for alcohol dependence as secondary to anxiety disorder.  As this has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is hereby referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 

Service Connection for a Skin Disorder

During the August 2013 videoconference hearing, the Veteran reported that he had a dermatology appointment at the Providence, Rhode Island VA Medical Center for the following day.  Records of the evaluation/treatment may contain pertinent information, are constructively of record, and must be secured.

Rating for Anxiety Disorder

The Veteran contends that his service-connected anxiety disorder is more disabling than reflected by the ratings currently assigned.  At the August 2013 hearing, he testified that he is emotionless, has trouble sleeping and "walk[s] around" in the middle of the night to deal with his anxiety; does not go out or spend time with family and friends; will forget things (including work appointments); drinks alcohol to mask his symptoms; and has occasional nightmares about his experiences in service.  He also isolates himself from others to avoid outbursts of anger.  He testified that he is able to maintain employment as a self-employed exterminator solely because of his ability to work for himself and choose his clients.

The claims file includes treatment notes and an August 2010 summary of treatment from the Veteran's social worker, Jenny D'Olympia, at the Boston Vet Center.  Ms. D'Olympia recorded similar symptoms as outlined by the Veteran during the hearing and noted hypervigilance, exaggerated startle response, bouts of suicidal ideation, and near continuous depression that affects his ability to function effectively.  Noting that the Veteran has had over 10 jobs since his release from service, she concluded that he has difficulty adapting to stressful circumstances and an inability to establish and maintain effective personal and work relationships.

In a June 2011 correspondence, Dr. Thomas Tokarz, a psychologist, noted that the Veteran was fortunate in finding a form of self-employment despite his significant occupational impairment due to his difficulty in accepting authority or supervision.  After reviewing his symptoms, Dr. Tokarz concluded that the Veteran had difficulty establishing and maintaining effective work and social relationships.

The record  includes two VA examination reports.  On November 2010 examination, the examiner reviewed the Veteran's symptoms and concluded that he did not meet the criteria for any mental disorder and assigned a global assessment of functioning (GAF) score of 70.  On June 2012 re-examination, anxiety disorder not otherwise specified with features of posttraumatic stress disorder was diagnosed, and a GAF score of 65 was assigned (both GAF scores suggesting an increased level of disability).  The examiner noted that the Veteran had since become more isolated from friends and family, lacked motivation to engage in recreational activities he once enjoyed, experienced increased panic attacks and nightmares, and reported decreased motivation or excitement about work.  Despite the Veteran reporting nightmares about his service, the examiner concluded that the Veteran's sleep disturbance and depressive symptoms were likely secondary to the Veteran's drinking behavior, and unrelated to service.  She also concluded that the Veteran's reported symptoms were inconsistent with the reports given to Dr. Tokarz and Ms. D'Olympia, and disagreed with their findings that the Veteran's symptoms were constant and severe.

The Board finds that another VA psychiatric evaluation is needed to resolve the medical questions raised by the conflicting medical evidence.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records of any (and all) VA treatment the Veteran received for his skin disorder, to specifically include any records of treatment at the Providence, Rhode Island VA Medical Center from August 2013 to the present.

2.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) VA evaluations and/or treatment he has received for his psychiatric disability since July 2010, and to provide authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment (records of which are not already associated with the record) from the providers identified.
3.  The AOJ should then arrange for the Veteran to be examined by a psychologist or psychiatrist (one who has not previously examined him) to assess the current severity of his service connected anxiety disorder.  The Veteran's entire record and the criteria for rating mental disorders, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

(i)  Identify all symptoms (and associated impairment of function) of the Veteran's anxiety disorder found and indicate the presence or absence of each symptom in the criteria for ratings above 10 percent.  If a symptom is noted to be present, the examiner should comment on its severity, frequency, and associated functional impairment.  The examiner should also identify any psychiatric symptoms found that are not listed in the schedular criteria, noting their nature, frequency, and functional impairment.  The examiner is also asked to comment (with explanation) whether the GAF scores noted on November 2010 and June 2012 examinations are consistent with/supported by the symptoms then noted. 

(ii)  Furthermore, the examiner should opine whether or not the Veteran's alcohol dependence is a symptom of/or secondary to his service connected anxiety disorder (and explain the rationale for the opinion offered).

(iii)  If the Veteran's alcohol dependence is determined to not be secondary to his service connected anxiety, the examiner should identify any symptoms and impairment found that are distinct from the anxiety disorder and attributable solely to the alcohol abuse.
The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

